


Exhibit 10.52


EXECUTIVE SEVERANCE AGREEMENT


October 23, 2013
Stephen T. Collins    Executive


RadiSys Corporation, an Oregon corporation
5435 NE Dawson Creek Parkway
Hillsboro, OR 97124    the Company
1.Employment Relationship. Executive is currently employed by the Company as
Vice President of Global Sales. Executive and the Company acknowledge that
either party may terminate this employment relationship at any time and for any
or no reason, provided that each party complies with the terms of this
Agreement.
2.    Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A ("Release of
Claims"). Executive promises to execute and deliver the Release of Claims to the
Company within 21 days (or, if required by applicable law, 45 days) from the
last day of Executive's active employment. Executive shall forfeit the severance
benefits outlined in this Agreement in the event that Executive fails to execute
and deliver the Release of Claims to the Company in accordance with the timing
and other provisions of the preceding sentence or revokes such Release of Claims
prior to the "Effective Date" (as such term is defined in the Release of Claims)
of the Release of Claims.
3.    Additional Compensation Upon Certain Termination Events.
3.1    In the event of a Termination of Executive's Employment (as defined in
Section 5.1) and contingent upon the Executive's execution of the Release of
Claims without revocation within the time period described in Section 2 above
and compliance with Section 8 and Section 9, Executive shall be entitled to the
following benefits:
(a)    As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to six (6) months of Executive's annual base pay at
the rate in effect immediately prior to the date of termination. Severance pay
that is payable under this Agreement shall be paid to Executive within 5 days
following the Effective Date of the Release of Claims, and no later than two and
one-half months following the last day of the calendar year of the Termination
of Executive's Employment.
(b)    As an additional severance benefit, the Company will provide Executive
with up to six (6) months of continued coverage (100% paid by the Company)
pursuant to COBRA under the Company's group health plan at the level of benefits
(whether single or family coverage) previously elected by Executive immediately
before the Termination of Executive's Employment and to the extent that
Executive elects to continue coverage during such 6-month period. Each month for
which the Company pays COBRA premiums directly reduces the total number of
months of Executive’s COBRA continuation entitlement.
(c)    The Company shall pay Executive his stock-based incentive compensation
plan payout under the Radisys Corporation Long Term Incentive Plan, if any,
pursuant to the terms of and within the periods specified in the Long Term
Incentive Plan and shall pay Executive his stock-based incentive compensation
plan payout under each other stock-based incentive compensation plan maintained
by the Company pursuant to the terms of and within the periods specified in each
such other stock-based incentive compensation plan that may then be applicable.
The Company shall also pay Executive his cash-based incentive compensation plan
payout earned but







1

--------------------------------------------------------------------------------




not yet received under each cash-based incentive compensation plan maintained by
the Company, if any, for any performance period completed prior to the
Termination of Executive's Employment. In addition, the Company shall pay
Executive his cash-based incentive compensation plan payout for any then current
performance period under each such cash-based incentive compensation plan,
provided that such payout, if any, shall be based on actual performance results
for the performance period, shall not exceed the payout at target performance,
and shall be pro-rated through the date of the Termination of Executive's
Employment. The amounts described in this Section (c), if any, shall be paid on
the date Executive would otherwise have received each such payment if his
employment had not been terminated and, in any event, no later than two and
one-half months following the last day of the calendar year for which the
cash-based incentive compensation plan payout was earned.
4.    Withholding; Subsequent Employment.
4.1    Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.
4.2    Offset. The amount of any payment provided for in this Agreement shall
not be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination.
5.    Definitions.
5.1    Termination of Executive's Employment. Termination of Executive's
Employment means that (i) the Company has terminated Executive's employment with
the Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 5.2), death or Disability (as defined in Section 5.3), or
(ii) Executive, by written notice to the Company, has terminated his employment
with the Company (including any subsidiary of the Company) for Good Reason (as
defined below). For purposes of this Agreement, "Good Reason" means:
(a)    a material reduction by the Company in Executive's annual base salary,
other than a salary reduction that is part of a general salary reduction
affecting employees generally; or
(b)    a material change in the geographic location where Executive is based,
provided that such change is more than 25 miles from where Executive's office
was previously located, except for required travel on Company business to the
extent substantially consistent with Executive's business travel obligations on
behalf of the Company.
An event described above will not constitute Good Reason unless Executive
provides written notice to the Company of Executive's intention to resign for
Good Reason and specifying in reasonable detail the breach or action giving rise
thereto within 90 days of its initial existence and the Company does not cure
such breach or action within 30 days after the date of Executive's notice. In no
instance will a resignation by Executive be deemed to be for Good Reason if it
is made more than 24 months following the initial occurrence of any of the
events that otherwise would constitute Good Reason hereunder. A Termination of
Executive’s Employment is intended to mean a termination of employment which
constitutes a "separation from service" under Code Section 409A. If any payments
are to be made within a specified period of time or during a calendar year, the
date of such payment shall be in the sole discretion of the Company and
Executive shall not be permitted, directly or indirectly, to designate the
taxable year of payment.
5.2    Cause. Termination of Executive's Employment for "Cause" shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive's reasonably assigned duties with the Company (other
than any such failure resulting from Executive's incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Chief Executive Officer or the President of the Company, which
specifically identifies the manner in which the Chief Executive Officer or the
President of the Company believes that Executive has not substantially performed
Executive's duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to the Company.







2

--------------------------------------------------------------------------------




No act, or failure to act, on Executive's part shall be considered "willful"
unless done, or omitted to be done, by Executive without reasonable belief that
Executive's action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of Directors shall be conclusively
presumed to be done, or omitted to be done, by Executive in the best interests
of the Company.
5.3    Disability. "Disability" means Executive's absence from Executive's
full-time duties with the Company for 180 consecutive calendar days as a result
of Executive's incapacity due to physical or mental illness, as determined by
Executive’s attending physician and in accordance with the Company’s Medical
Leave of Absence Policy, unless within 30 days after notice of termination by
the Company following such absence Executive shall have returned to the
full-time performance of Executive's duties. This Agreement does not apply if
the Executive is terminated due to Disability.
6.    Successors; Binding Agreement. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive's legal representatives, executors, administrators and heirs.
7.    Entire Agreement. The Company and Executive agree that the foregoing terms
and conditions constitute the entire agreement between the parties relating to
the matters covered by this Agreement, that this Agreement supersedes and
replaces any prior agreements relating to the matters covered by this Agreement,
and that there exist no other agreements between the parties, oral or written,
express or implied, relating to any matters covered by this Agreement; provided,
however, this Agreement does not supersede or replace the Executive Change of
Control Agreement by and between Executive and the Company dated, October 15,
2013.
8.    Resignation of Corporate Offices. Executive will resign Executive's
office, if any, as a director, officer or trustee of the Company, its
subsidiaries or affiliates and of any other corporation or trust of which
Executive serves as such at the request of the Company, effective as of the date
of termination of employment. Executive agrees to provide the Company such
written resignation(s) upon request and that no severance pay or other benefits
will be paid until after such resignation(s) are provided.
9.    No Disparagement. Executive agrees that from and after the date of
termination of employment Executive will not disparage or make false or adverse
statements (whether written or oral) about the Company and its predecessors and
successors, affiliates, and all of each such entity’s officers, directors,
employees, insurers, agents, attorneys or assigns, in their individual and
representative capacities (the "Parties"). The Company may take actions
consistent with breach of this Agreement should it determine that Executive has
disparaged or made false or adverse statements (whether written or oral) about
the Company or the Parties. Should the Company determine that Executive has
disparaged or made false or adverse statements (whether written or oral) about
the Company or the Parties, the Executive shall not be entitled to the severance
pay or other benefits provided under this Agreement.
10.     Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.
11.    Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.
12.    Severability. If any of the provisions or terms of this Agreement shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.
13.    Code Section 409A. This Agreement and the severance pay and other
benefits provided hereunder are intended to qualify for an exemption from Code
Section 409A, provided, however, that if this Agreement and the severance pay
and other benefits provided hereunder are not so exempt, they are intended to
comply with Code Section 409A to the extent applicable thereto. Notwithstanding
any provision of this Agreement to the contrary, this Agreement shall be
interpreted and construed consistent with this intent, provided that the







3

--------------------------------------------------------------------------------




Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends to administer this Agreement
so that it will comply with the requirements of Code Section 409A, the Company
does not represent or warrant that this Agreement will comply with Code Section
409A or any other provision of federal, state, local, or non-United States law.
Neither the Company, its subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to Executive (or any other individual
claiming a benefit through Executive) for any tax, interest, or penalties
Executive may owe as a result of compensation paid under this Agreement, and the
Company and its subsidiaries shall have no obligation to indemnify or otherwise
protect Executive from the obligation to pay any taxes pursuant to Code Section
409A. If any payment or reimbursement, or portion thereof, under this Agreement
would be deemed to be a deferral of compensation not exempt from the provisions
of Code Section 409A and would be considered a payment upon a separation from
service for purposes of Code Section 409A, and Executive is determined to be a
"specified employee" under Code Section 409A, then any such payment or
reimbursement, or portion thereof, shall be delayed until the date that is the
earlier to occur of (i) Executive's death or (ii) the date that is six months
and one day following the date of the Termination of Executive's Employment (the
"Delay Period"). Upon the expiration of the Delay Period, the payments delayed
pursuant to this Section 13 shall be paid to Executive in a lump sum, and any
remaining payments due under this Section 13 shall be payable in accordance with
their original payment schedule.
RADISYS CORPORATION
 
 
 
 
 
 
By:
/s/ Brian Bronson
 
/s/ Stephen T. Collins
 
Brian Bronson, Chief Executive Officer
 
Stephen T. Collins, VP of Global Sales












4

--------------------------------------------------------------------------------




EXHIBIT A

RELEASE OF CLAIMS
1.
Parties.

The parties to Release of Claims (hereinafter "Release") are Stephen T. Collins
and Radisys Corporation, an Oregon corporation, as hereinafter defined.
1.1    Executive and Releasing Parties.
For the purposes of this Release, "Executive" means Stephen T. Collins, and
"Releasing Parties" means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.
1.2    The Company and the Released Parties.
For the purposes of this Release, the "Company" means Radisys Corporation, an
Oregon corporation, and "Released Parties" means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.
2.
Background And Purpose.

Executive was employed by the Company. Executive's employment is ending
effective ____________ under the conditions described in Section 3.1 of the
Severance Agreement ("Agreement") by and between Executive and the Company dated
October 15, 2013.
The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive's employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive's employment, reemployment, or
application for reemployment (in each case except as set forth below).
3.
Release.

In consideration for the payments and benefits set forth in Section 3.1 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement (other
than any claim Executive may have against the Company after the date hereof with
respect to nonperformance of the payment obligations of the Company set forth in
Section 3.1 of the Agreement) or any other document or oral agreement relating
to employment, compensation, benefits, severance or post-employment issues.
Executive, for and on behalf of the Releasing Parties, hereby releases the
Released Parties from any and all claims, demands, actions, or causes of action,
whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive's employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
The matters released include, but are not limited to, any claims under federal,
state or local laws, including the Age Discrimination in Employment Act (“ADEA”)
as amended by the Older Workers’ Benefit Protection Act (“OWBPA”), any common
law tort, contract or statutory claims, and any claims for attorneys’ fees and
costs. Further, Executive, for and on behalf of the Releasing Parties, waives
and releases the Released Parties from any claims that this Release was procured
by







5

--------------------------------------------------------------------------------




fraud or signed under duress or coercion so as to make the Release not binding.
Executive is not relying upon any representations by the Company's legal counsel
in deciding to enter into this Release. Executive understands and agrees that by
signing this Release Executive, for and on behalf of the Releasing Parties, is
giving up the right to pursue any legal claims that Executive or the Releasing
Parties may have against the Released Parties with respect to the claims
released hereby. Provided, nothing in this provision of this Release shall be
construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.
Executive understands and agrees that this Release extinguishes all released
claims, whether known or unknown, foreseen or unforeseen. Executive expressly
waives any rights or benefits under Section 1542 of the California Civil Code,
or any equivalent statute. California Civil Code Section 1542 provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Executive fully understands that, if any fact with respect to any matter covered
by this Release is found hereafter to be other than or different from the facts
now believed by Executive to be true, Executive expressly accepts and assumes
that this Release shall be and remain effective, notwithstanding such difference
in the facts.


3.1    IMPORTANT INFORMATION REGARDING ADEA RELEASE.
Executive understands and agrees that:
a.
this Release is worded in an understandable way;

b.
claims under ADEA that may arise after the date of this Release are not waived;

c.
the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

d.
Executive has been advised to consult with an attorney prior to executing this
Release and has had sufficient time and opportunity to do so;

e.
Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the "Statutory Period"), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by Radisys Corporation, 5435 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release; and

f.
any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

3.2    Reservations Of Rights.
This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers' compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.







6

--------------------------------------------------------------------------------




3.3    No Admission Of Liability.
It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.
4.
Effective Date.

The "Effective Date" of this Release shall be the eighth calendar day after it
is signed by Executive.
5.
Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of any offer letter, employment agreement,
confidentially agreement, or any other agreement between Executive and the
Company and any section(s) therein. Should Executive, Executive's attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure.
6.
Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company's parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.
7.
Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
6 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.
8.
Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.
9.
References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.
10.
Parties May Enforce Release.








7

--------------------------------------------------------------------------------




Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.
11.
Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.






Dated:          ,     
Stephen T. Collins
STATE OF OREGON    )    )
County of     )
Personally appeared the above named Stephen T. Collins and acknowledged the
foregoing instrument to be his voluntary act and deed.
Before me:        
NOTARY PUBLIC - OREGON
My commission expires:     
RADISYS CORPORATION
 
 
 
 
 
 
 
 
By:
 
 
Dated:
 
Its:
 
 
 
 
 
On Behalf of RadiSys Corporation and "Company"
 
 
 



CHIDMS1/3054859.4







8